 Case 5:17-cr-50040-TLB Document 53            Filed 07/27/21 Page 1 of 1 PageID #: 320




                       IN THE UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF ARKANSAS
                              FAYETTEVILLE DIVISION

UNITED STATES OF AMERICA                                                          PLAINTIFF


              v.                Case No. 5:17-cr-50040-001


ALLEN KENTROY STEVENS                                                           DEFENDANT


                                           ORDER

       Defendant has filed a Motion (ECF No. 52) asking for clarification of the amount he

currently owes as a result of the judgment (ECF No. 38) entered in this case. Specifically,

Defendant was ordered to pay a $200 special assessment and a fine in the amount of $2400. He

maintains a lien has been placed on his commissary account for the amount of $2470. Defendant

argues this amount does not give him credit for the last two payments of $25 each. Defendant is

correct.

       The Motion (ECF No. 52) for clarification is GRANTED. The Court has verified that the

current amount owed is $2420. See Exhibit 1. The Clerk is directed to send a copy of this Order

to J. Graham, Counselor, United States Penitentiary—Thomson, 1100 One Mile Road, Thomson,

IL 61285.

       IT IS SO ORDERED this 27th day of July 2021.

                                                   /s/   Christy Comstock
                                                   HON. CHRISTY COMSTOCK
                                                   UNITED STATES MAGISTRATE JUDGE




                                              1
